DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a removable cover (claim 7) as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Locke (U.S. Patent Application No. US 2014/0200535 A1).
	Regarding independent claim 1, Figures 1-2 illustrate applicant’s claimed breathable medical gauze patch for facilitating aeriation to and absorption of seepage of a site of wound comprising: 
at least one bandage body (122); 
at least one ply (120); 
the at least one bandage body (122) comprising a first surface, a second surface; the first surface being terminally and longitudinally positioned on the at least one bandage body (Figure 2 illustrates the bandage body 122 has two opposing surfaces and being terminally and longitudinally positioned thereon); 
the second surface being positioned on the at least one bandage body opposite the first surface (see Figure 2); 
the at least one ply (120) being concentrically positioned on the at least one bandage body (see Figure 1); and 
the at least one ply (120) being perimetrically attached to the at least one bandage body (see Figure 1). 
	Regarding claim 2, the Locke reference, presented above, discloses applicant’s claimed breathable medical gauze patch for facilitating aeriation to and absorption of seepage of a site of wound as claimed in claim 1 comprising: 
the at least one bandage body (122) comprising a bandage aperture (Figures 1-2 illustrates illustrate the bandage body 122 having received the one ply 50, thereby, conclusively, there exists an aperture on the bandage 122 in order to receive the one ply 50); 
the bandage aperture traversing the center of the at least one bandage body (see Figure 1);
the at least one ply (30) being positioned within the bandage aperture of the at least one bandage body (122); and 
the at least one ply (120) being perimetrically attached to the bandage aperture (see Figures 1-2). 
	Regarding claim 3, the Locke reference, presented above, discloses applicant’s claimed breathable medical gauze patch for facilitating aeriation to and absorption of seepage of a site of wound as claimed in claim 2, wherein the at least one ply (120) is perimetrically attached to within the at least one bandage body (122) and between the first surface and second surface thereof. 

Regarding claim 5, the Locke reference, presented above, discloses applicant’s claimed breathable medical gauze patch for facilitating aeriation to and absorption of seepage of a site of wound as claimed in claim 1 comprising: 
the at least one ply (120) comprising a plurality of perforations (paragraph 0046 describes distribution manifold is an open-cell, reticulated polyurethane foam, which material is formed of a plurality of perforations); 
the plurality of perforations traversing the at least one ply (120); and 
the plurality of perforations being distributed across the at least one ply (120). 
Regarding claim 6, the Locke reference, presented above, discloses applicant’s claimed breathable medical gauze patch for facilitating aeriation to and absorption of seepage of a site of wound as claimed in claim 1 comprising: the second surface comprising an adhesive (paragraph 0043 describes seal layer 122 may be used in conjunction with adhesive); 
the adhesive be terminally positioned on the second surface opposite the first surface; and the adhesive being distributed across the second surface.
Regarding claim 7, the Locke reference, presented above, discloses applicant’s claimed breathable medical gauze patch for facilitating aeriation to and absorption of seepage of a site of wound as claimed in claim 6, wherein the adhesive comprises a removable cover (124).
Regarding claim 8, the Locke reference, presented above, discloses applicant’s claimed breathable medical gauze patch for facilitating aeriation to and absorption of seepage of a site of wound as claimed in claim 1 comprising: the second surface comprising a gel (paragraph 0043 describes an adhesive in conjunction with seal layer 122, which gel is interpreted to correspond to claimed limitation gel); 
the gel (adhesive, paragraph 0043) be terminally positioned on the second surface opposite the first surface; and the gel being distributed across the second surface. 
Regarding claim 10, the Locke reference, presented above, discloses applicant’s claimed breathable medical gauze patch for facilitating aeriation to and absorption of seepage of a site of wound as claimed in claim 8, wherein the gel comprises an adhesive (paragraph 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Locke (U.S. Patent Application No. US 2014/0200535 A1) in view of Dyer (U.S. Patent No. 5,062,418).
Regarding claim 4, the Locke reference, presented above, discloses applicant’s claimed breathable medical gauze patch for facilitating aeriation to and absorption of seepage of a site of wound as claimed in claim 1, including the at least one ply (120).
Locket does not disclose the at least one ply (120) comprises six layers.
However, Dyer teaches an analogous at least one ply (gauze, column 1 lines 20-21) having absorbent capacity and that the gauze is required to use multiple layers to achieve adequate performance.
Therefore, it would have been obvious to one of ordinary skill to design the gauze of multiple layers such that it comprises six layers in order to yield a favorable absorbency performance, as taught by Dryer.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Locke (U.S. Patent Application No. US 2014/0200535 A1) in view of Jensen (U.S. Patent No. 6,174,544).
Regarding claim 9, the Locke reference, presented above, discloses applicant’s claimed breathable medical gauze patch for facilitating aeriation to and absorption of seepage of a site of wound as claimed in claim 8, including the gel (adhesive, paragraph 0043 in Locke).
Locke does not disclose the gel a sterilizing gel.
	However, Jensen teaches gels are effective sealers (column 1, lines 24-25), and Jensen’s gel is of alginate gel of sterilized form (column 2 lines 16-28).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to substitute Jensen’s sterilized-form gel for Locke’s adhesive, as such substitution deems to produce predictable results of sealing the wound bandage over the skin to protect the wound site, which provides no unusual and unobvious, and is therefore deems to fall within purview of ordinary technique absent a showing of unexpected results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786